DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Response to Amendment
By Applicant’s amendment filed May 18, 2022, claims 1, 2, 6 and 7 have been amended, claims 10, 12, 16-18, 21, 23, 26, and 33-42 have been canceled, and new claims 43-53 have been added.  Claims 2-4, 8, 9, 11, 13-15, 19, 20, 22, 24, 25 and 27-32 were previously canceled.  Claims 1, 5-7 and new claims 43-53 are currently pending and presented for examination.  

Response to Arguments
Applicant's arguments and declaration under 37 CFR 1.132 filed May 18, 2022 together with Applicant’s amendments to the claims are sufficient to overcome the previous rejections under 35 USC 103.  Accordingly, the previous rejections under 35 USC 103 over Gallego et al. in view of Leal et al., Takahashi et al., and Miller et al.; and over Gallego et al. in view of Moneo et al., Takahashi et al., and Miller et al. are hereby withdrawn.  
The previous double patenting rejection over U.S. Application No. 15/711,478 (U.S. Publication No. 2018/0008602 A1) is hereby withdrawn as said copending application is now abandoned. 
Accordingly, claims 1, 5-7 and new claims 43-53 are free of the art and allowable for the reasons detailed below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 5-7 and 43-53 of the instant application claim a method of treating lung cancer comprising administering to a patient in need of such treatment a therapeutically effective amount of a combination of PM01183, or a pharmaceutically acceptable salt thereof and irinotecan.
The closest related prior art is Gallego et al. (U.S. Patent No. 7,763,615), Leal et al. (British Journal of Pharmacology, Published online on July 2, 2010, 161, pages 1099-1110- Provided on IDS dated November 28, 2017), and Takahashi et al. (U.S. Publication No. 2004/0108086 A1).
Gallego et al. teaches that the ecteinascidins are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas (column 3 line 11- column 4 line 2 and Column 7 lines 38-41). Gallego et al. specifically teaches PM01183 which is Compound 27 (Col. 26, lines 1-36).  Gallego et al. further teaches that the compounds disclosed therein may be used with other drugs to provide a combination therapy, which may form part of the same composition, or be provided as a separate composition for administration at the same time or a different time (Col. 7, lines 54-59).  The additional drug can include drugs which target DNA including Adriamycin, doxorubicin, or epirubicin as well as drugs which target topoisomerases such as etoposide (Col. 8, lines 3-7).  
Gallego et al. does not specifically exemplify a combination of PM01183, or a pharmaceutically acceptable salt thereof and as irinotecan, for the treatment of lung cancer.  
Leal et al. teaches that there is a renewed interest in the development of molecules that target the minor groove of DNA and one of the best examples is trabectedin which is a member of the ecteinascidin family originally derived from the marine tunicate Ecteinascidia turbinata that is currently used for the treatment of patients with advanced or metastatic soft tissue sarcoma and relapsed platinum-sensitive ovarian cancer (page 1100).   Leal et al. teaches that trabectedin forms a covalent bond in the minor groove of DNA (page 1100).  Leal et al. teaches that PM01183 is a new synthetic alkaloid structurally related to ecteinascidins that is currently in phase I clinical development for the treatment of solid tumors (page 1100).  In common with trabectedin, PM01183 contains a pentacyclic skeleton composed of two fused tetrahydroisoquinoline rings, however the differences in structure between trabectedin and PM01183 may confer pharmacokinetic benefits as well as intrinsic activity for PM01183 (page 1100).  Leal et al. demonstrates that like trabectedin, PM01183 binds to DNA and induces double strand breaks in DNA and causes S-phase accumulation in cancer cells (pages 1103-1104).  PM01183 also induces cell death by apoptosis in cancer cells similar to trabectedin (pages 1104-1105).  Leal et al. further demonstrates that PM01183 is highly cytotoxic to a variety of cancer cell lines including lung cancer cell lines as compared to trabectedin (page 1107 Table 2).
However, Leal does not teach combining PM01183 with irinotecan for the treatment of lung cancer.
Takahashi et al. teaches a method of treating cancer comprising the administration of a combination of ET-743 and another anticancer drug such as drugs which target DNA such as the anthracycline drugs Adriamycin, doxorubicin and drugs which target topoisomerases such as etoposide (abstract and [0004]-[0020]).  Takahashi et al. further demonstrates greater than additive effects of the combination of ET-743 and an inhibitor of topoisomerase I, SN-38, which is the active agent produced from pro-drug CPT-11 (irinotecan), a drug of the camptothecin group [0027].  Takahashi et al. teaches that the combinations are useful in lung cancer [0027]. Takahashi et al. teaches a synergistic drug-drug interaction was observed when ET-743 was combined with SN-38 with several types of cancer including lung cancer [0051]-[0054].  Takahashi et al. specifically demonstrate synergy between the topoisomerase I inhibitor SN-38 and ET-743 in certain lung cancer cell lines (page 4).  
However, Takahashi et al. does not teach the combination of PM01183 and irinotecan for the treatment of lung cancer.
In addition, Applicant has persuasively argued that it is a common but mistaken belief that synergy can be foreseen based on mechanism of action however, mechanism of action does not allow for prediction of synergy and moreover, some drugs have several mechanisms of action, making it very difficult to determine which mode of action contributes to the synergy and to what extent (see declaration paragraphs 18-20).  Thus Applicant argues that synergy is unpredictable.  Applicant demonstrates using different methodologies that the claimed compounds produce synergy in lung cancer (see paragraphs 24-28 of declaration).  Applicant presents further evidence of unpredictability since the claimed combination shows improved results for lung cancer as compared to other types of cancer (see pages 23-25 of Applicant’s remarks).  Therefore, since Gallego does not specifically teach the combination of PM01183 and irinotecan for the treatment of lung cancer, Takahashi only pertains to the combination of different compounds for the treatment of lung cancer, and because Leal does not teach combining PM01183 with irinotecan for the treatment of lung cancer, a person of ordinary skill in the art would not have been able to reasonably predict synergism between PM01183 and irinotecan in the treatment of lung cancer.
Therefore, the cited claims of the instant application are novel and non-obvious in view of the closest related prior art.

Conclusion
Claims 1, 5-7 and 43-53 are allowed.  Claims 2-4 and 8-42 are canceled.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM